MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00729-CR

                          LATOYA Y. TAYLOR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

  Appeal from the County Criminal Court at Law No. 6 of Harris County. (Tr. Ct. No.
                                    1920181).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 6 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 258th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on April 24, 2015. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was reversible error in
             the trial court’s judgment. Accordingly, the Court reverses
             the trial court’s judgment and remands the case to the trial
             court for further proceedings.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 25, 2015.
              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT